                 Case 1:21-cv-01009-DNH-ML Document 4 Filed 09/13/21 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF NEW YORK

John M. Domurad                                                                 James M. Hanley Federal Building
Clerk of Court                                                                  P.O. Box 7367 100 S. Clinton Street
                                                                                Syracuse NY 13261-7367
Daniel R. McAllister                                                            (315) 234-8500
Chief Deputy


                                               September 13, 2021

        VIA E-MAIL AND USPS
        Peter Breen, Esq.
        Stephen M. Crampton, Esq.
        Thomas Moore Society
        309 W. Washington, Suite 1250
        Chicago, IL 60606

        RE:     Dr. A., et al. vs. Kathy Hochul, et al.
                NYND CASE NO. 1:21-cv-1009 (DNH/ML)

        Dear Counsel:

        Please be advised that the above case was filed September 13, 2021, in the Northern District of
        New York. You are directed to advise this Court in writing, within fourteen (14) days from the
        date of this Notice, if you will remain as counsel of record, and if so, your formal admission is
        required.

        As of January 16, 2018, the Northern District of New York became a NextGen Court. This
        means all attorneys MUST have an individual PACER account, and request admission via
        PACER. If you will be seeking Permanent Admission, instructions can be found on our website
        at: http://www.nynd.uscourts.gov/sites/nynd/files/Permanent_Admission_Instructions.pdf. If
        you will be seeking Pro Hac Vice Admission, instructions can be found by using the following
        link: http://www.nynd.uscourts.gov/sites/nynd/files/PHV_Admission_Instructions.pdf.
        Otherwise, new counsel should file a notice of appearance as soon as possible.

        The parties are advised that all future filings and inquiries should be made in accordance with the
        Local Rules of this Court, and that all documents filed with the Court shall contain the case
        number listed above.

                                                     Very Truly Yours,

                                                     JOHN M. DOMURAD, CLERK


                                                     By: s/ Patsy Harvey, Case Processing Specialist

        cc:     Michael G. McHale, Esq. (via CM/ECF)
                Christopher A. Ferrara, Esq. (via CM/ECF)
                NDNY File
